DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The amendment to claim 31, “wherein the tamper has a circular cross-section transverse to the longitudinal direction of the scoop arm and a transverse cross-sectional area smaller than a transverse cross-sectional area of the handle” seems to render claim 38 redundant.  If the applicant can show support for a non-cylindrical shape that conforms to the claim limitations of claim 31, this rejection will be withdrawn.  Claim 35, which depends from claim 38 is redundant with the above quoted limitation of claim 31 and should be deleted.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28, 31, 33, 35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Patent No. 5,884,523, hereinafter Cheng) in view of DE29921885, hereinafter DE.
	With respect to Claim 31, Cheng discloses a scooping and leveling device [see fig 2 unless otherwise noted], comprising:
   a handle [31, 32 and adjacent concave side surfaces];
   an elongated scoop arm [11] attached at a first end to the handle;
   a scoop [1] disposed at a second end of the scoop arm; and
   a leveling element [2, 21 and 22]; and
   a tamper [distal portion of 31/32] disposed at an end of the handle opposite the scoop arm [11] and facing a direction opposite that of the scoop arm, longitudinally aligned with the handle;
   wherein the scoop has a concave interior and a substantially planar rim; 
   wherein the leveling element includes:
   a leveling arm [2/22] coupled to the scoop arm [11];
   a leveling bar [21] disposed at a first end of the leveling arm [2/22];
    wherein the leveling arm [2/22] is coupled to the scoop arm [11] such that the leveling element is movable between a first position [fig 1] and a second position [fig 3];
   wherein in the first position, the leveling element is disposed such that the leveling bar is arranged on the at least a portion of the substantially planar rim of the scoop 
    wherein in the second position, the leveling element is disposed such that the first end of the leveling arm is pushed beyond a far end of the substantially planar rim of the scoop; and 
	wherein the tamper has a round cross-section transverse [see fig 3] to the longitudinal direction of the scoop arm and a transverse cross-sectional area smaller than a transverse cross-sectional area of the handle.
	DE shows an example of a handle [12] with a scoop [11] on one end and a tamper [circled portion of 12] on the other end, wherein the tamper has a circular cross section and a transverse cross section smaller than the transverse cross section of the handle.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cheng’s tamper to have a round cross section as this is a common handle and tamper shape that’s easy to grip and has a small profile.   
	With respect to Claims 24, Cheng discloses that the leveling bar has substantially the same size and shape as a portion of the substantially planar rim of the scoop.  Clear from figs 2 and 4.
	With respect to Claim 25, Cheng discloses that the substantially planar rim of the scoop [1] is circular.   Clear from fig 2.
	With respect to Claim 26, Cheng discloses that the leveling bar [21] is a circular arc rather than a semi-circular arc as claimed.  
	With respect to Claim 27, Cheng discloses that the leveling arm is coupled to the scoop arm such that the leveling arm slides longitudinally along the scoop arm.  See figs 1 and 3.
	With respect to Claim 28, Cheng discloses that the leveling arm includes a textured portion [unlabeled part on top of 2 where 2 connects to 22].
	With respect to Claim 33, Cheng discloses that the leveling bar [21] is flat.
	With respect to Claim 37, Cheng discloses that the leveling bar [21] has substantially the same size and shape as at least a portion of the substantially planar rim of the scoop [top rim of 1].  Clear from figs 2 and 4.  
	 
	However, the configuration of Cheng's leveling bar is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
	See MPEP 2144.04-B.  
	With respect to Claim 38, the combination of Cheng and DE disclose that the tamper is cylindrical.  See DE’s tamper, the circled portion of 12, and consider that the examiner’s proposed combination of Cheng and DE already uses DE’s tamper shape.
	With respect to Claim 35, Cheng discloses that the circular cross-section of the tamper is smaller than the transverse cross-section of the handle.  This limitation is already addressed in the rejection to claim 31.
	 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng and DE in further  view of Rea (U.S. Publication No. 2005/0017028, hereinafter Rea).
	With respect to Claim 29, Cheng does not disclose that the leveling arm is coupled to the scoop arm such that the leveling arm pivots about a point on the scoop arm.
	Rea discloses a leveling arm [34; fig 1] that is coupled to the scoop arm [14] such that the leveling arm pivots [clear from figs 1 and 5] about a point on the scoop arm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cheng such that the leveling arm is coupled to the scoop arm such that the leveling arm pivots about a point on the scoop arm for the benefit of having two separate parts that could be purchased or repaired independently.  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng Cheng and DE in further view of Victor (U.S. Patent No. 3,049,926, hereinafter Victor).
	With respect to Claim 36, Cheng does not disclose that the leveling arm and the leveling bar are of the same thickness, each having respective top and bottom surfaces arranged in the same respective planes.
	Victor disclose a similar scoop and leveling element whereby the leveling arm [64] and the leveling bar [66] are of the same thickness, each having respective top and bottom surfaces arranged in the same respective planes.  See figs 6 and 9.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The combination of Cheng and DE do not show a guide pin disposed on an end of the tamper opposite the handle.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed 06 September 2022 have been fully considered but they are not persuasive.
	On page 6, the applicant argues that Cheng does not disclose a tamper and that it would not have been obvious to one having ordinary skill in the art to use a window and opening [3a/3b] as a tamper.  First, the examiner does not rely on 3a/3b as the tamper, but rather the distal portion of 31 and 32.  Second, this rejection comes from the 19 March 2020 board decision.  The examiner didn’t initially notice that the distal portion of 31/32 can be used as a tamper, but since the board of appeals decided that the distal portion of 31/32 is a tamper, the issue is settled as far as the examiner is concerned.  
	The arguments regarding the circular cross section are moot, as this is a newly amended limitation and thus addressed with a new prior art reference, seen in the body of the rejection above.  
	The applicant argues that neither Cheng nor Rea nor Victor show a tamper longitudinally aligned with the handle.  Chen shows this feature.  The tamper in Chen is the distal portion of 31/32 that is longitudinally aligned with the handle.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	U.S. Publication No. 2014/0133263, fig 6 show another example of a handle 104 with a scoop 116 on one end and a tamper 108 on the other.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                    

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855